     Case: 6:20-cv-00114-JMH Doc #: 4 Filed: 06/05/20 Page: 1 of 8 - Page ID#: 17



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                          SOUTHERN DIVISION at LONDON

    DEREK McHARGUE,                        )
                                           )
         Plaintiff,                        )          Civil No. 6:20-114-JMH
                                           )
    V.                                     )
                                           )
    JOSHUA PICKARD, et al.,                )            MEMORANDUM OPINION
                                           )                 AND ORDER
         Defendants.                       )

                           ****     ****       ****     ****

         Plaintiff Derek McHargue is an inmate currently confined at

the Laurel County Detention Center (“LCDC”) in London, Kentucky.

Proceeding without an attorney, McHargue has filed a civil rights

action against prison officials pursuant to 42 U.S.C. § 1983.

[R. 1].      McHargue has neither paid the filing fee nor has he filed

a motion for leave to proceed in forma pauperis.                 [R. 1-1].1




1 On May 28, 2020, the Clerk of the Court received the complaint
filed in this case with a cover letter noting that McHargue has a
pending case in which he was permitted to proceed in forma
pauperis, McHargue v. Pickard, et al., 6:20-cv-087-HRW (E.D. Ky.
2020). [R. 1-1] McHargue’s letter states that he wishes to file
the complaint in this case in forma pauperis as well, and requests
that the Clerk of the Court send him the appropriate form to do
so, if necessary. [R. 1-1] While the Court will waive payment of
the filing fee in this case, McHargue is advised that the filing
fee is generally imposed for each separate case that is filed,
thus he must either pay the full filing fee or file a new motion
to proceed in forma pauperis in each case.

                                           1
  Case: 6:20-cv-00114-JMH Doc #: 4 Filed: 06/05/20 Page: 2 of 8 - Page ID#: 18



     Notwithstanding these deficiencies, the Court will waive

payment of the filing fee and conduct its preliminary review of

McHargue’s complaint as is required by 28 U.S.C. §§ 1915(e)(2),

1915A.   A district court must dismiss any claim that is frivolous

or malicious, fails to state a claim upon which relief may be

granted, or seeks monetary relief from a defendant who is immune

from such relief.     Hill v. Lappin, 630 F. 3d 468, 470-71 (6th Cir.

2010).   When testing the sufficiency of McHargue’s complaint, the

Court affords it a forgiving construction, accepting as true all

non-conclusory factual allegations and liberally construing its

legal claims in the plaintiff’s favor.             Davis v. Prison Health

Servs., 679 F.3d 433, 437-38 (6th Cir. 2012).

                                      I.

     In his complaint, McHargue states that, on or around May 25,

2018, he was strapped into a restraint chair by Defendants Sgt.

Joshua Pickard and Officer Collins. He states that he “supposedly”

bit Sgt. Pickard’s finger.         McHargue states that, while still in

the chair, he was placed in a medical observation cell where he

remained strapped in the restraint chair for close to eight hours

without being permitted to get water or use the restroom.              [R. 1].

     He states that, either the next day or the day after, he was

taken    to   see   Billy   Madden,     who   questioned     him   (with    two

Lieutenants) about whether he bit Sgt. Pickard’s finger.              McHargue
                                       2
  Case: 6:20-cv-00114-JMH Doc #: 4 Filed: 06/05/20 Page: 3 of 8 - Page ID#: 19



denied it, then Madden told him they would review the cameras and

get back with him.       McHargue claims that, the next day, he was

charged with 4th degree assault on Sgt. Pickard.              [R. 1].     Based

on these allegations, McHargue seeks to pursue claims based on a

variety of state and federal laws, including the Eighth Amendment;

the Equal Protection clause of the Fourteenth Amendment; various

Kentucky criminal statutes, including KRS 508.090 (which provides

the definition of the term “abuse”), KRS 502.020 (imposing criminal

liability for the being complicit in the conduct of another), KRS

522.020 (crime of official misconduct in the first degree), KRS

506.040     (criminal       conspiracy),        KRS     506.080      (criminal

facilitation),     KRS   502.050    (imposing    corporate     liability    for

criminal conduct); and state law tort claims of outrageous conduct,

intentional infliction of emotional distress, and negligence.               [R.

1].    As defendants, he names Joshua Pickard, Officer Collins, and

“Multiple Others at Laurel County Detention Center.”              [R. 1].

                                      II.

       A complaint must set forth claims in a clear and concise

manner, and must contain sufficient factual matter, accepted as

true, to “state a claim to relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Hill, 630 F.3d at

470.    See also Fed. R. Civ. P. 8.         “[T]he pleading standard Rule

8 announces does not require detailed factual allegations, but it
                                       3
  Case: 6:20-cv-00114-JMH Doc #: 4 Filed: 06/05/20 Page: 4 of 8 - Page ID#: 20



demands more than an unadorned the-defendant-unlawfully-harmed-me

accusation.”           Iqbal, 556 U.S. at 678 (internal quotation marks

and citation omitted).

     The Court evaluates McHargue’s complaint under a more lenient

standard because he is not represented by an attorney.                        Erickson

v. Pardus, 551 U.S. 89, 94 (2007); Burton v. Jones, 321 F.3d 569,

573 (6th Cir. 2003).             However, while the Court construes pro se

pleadings       with    some     leniency,   “liberal      construction       does   not

require     a     court     to     conjure       allegations     on    a   litigant’s

behalf.”    Martin v. Overton, 391 F.3d 710, 714 (6th Cir. 2004)

(quoting Erwin v. Edwards, 22 F. App’x 579, 580 (6th Cir. 2001)).

     With       these     standards    in        mind,   the   Court    has   reviewed

McHargue’s complaint and concludes that it must be dismissed on

initial screening.             First, to the extent that McHargue’s claims

are based on allegations that the Defendants violated various

Kentucky criminal statutes, McHargue has no standing to bring these

claims in this Court.               A private citizen lacks a judicially

cognizable interest in the criminal prosecution of another, Linda

R.S. v. Richard D., 410 U.S. 614, 619 (1973), and thus cannot

assert a claim arising under a criminal statute.                       Chrysler Corp.

v. Brown, 441 U.S. 281, 316 (1979) (“This Court has rarely implied

a private right of action under a criminal statute, and where it

has done so ‘there was at least a statutory basis for inferring
                                             4
  Case: 6:20-cv-00114-JMH Doc #: 4 Filed: 06/05/20 Page: 5 of 8 - Page ID#: 21



that a civil cause of action of some sort lay in favor of

someone.’”).

       More critically, it is clear from the face of the complaint

that McHargue’s federal constitutional claims are untimely.                      The

Court    may    dismiss   a    claim     plainly    barred    by   the    applicable

limitations period upon initial screening.                   Jones v. Bock, 549

U.S. 199, 215 (2007) (“If the allegations, for example, show that

relief is barred by the applicable statute of limitations, the

complaint is subject to dismissal for failure to state a claim.”);

Franklin v. Fisher, 2017 WL 4404624, at *2 (6th Cir. 2017) (“The

district court properly dismissed Franklin’s complaint for failure

to state a claim upon which relief may be granted because it is

obvious from the face of her complaint that almost all of her

claims are barred by the applicable statute of limitations.”);

Castillo v. Grogan, 52 F. App’x 750, 751 (6th Cir. 2002) (“When a

meritorious affirmative defense based upon the applicable statute

of limitations is obvious from the face of the complaint, sua

sponte     dismissal          of   the         complaint     as    frivolous      is

appropriate.”).

       McHargue’s      claims      alleging          violations      of      federal

constitutional law are brought against Defendants pursuant to 42

U.S.C. § 1983.       Kentucky’s one-year statute of limitations, Ky.

Rev.    Stat.    § 413.140(1)(a),         applies    to    civil   rights     claims
                                           5
  Case: 6:20-cv-00114-JMH Doc #: 4 Filed: 06/05/20 Page: 6 of 8 - Page ID#: 22



asserted under 42 U.S.C. § 1983.           Hornback v. Lexington-Fayette

Urban Co. Gov’t., 543 F. App’x 499, 501 (6th Cir. 2013).                  Thus,

a § 1983 claim alleging a violation of constitutional law must be

commenced within one year after the cause of action accrues.                KRS

§ 413.140(1)(a).

     A cause of action accrues when the plaintiff becomes aware of

the injury which forms the basis for his claims.                    Estate of

Abdullah ex rel. Carswell v. Arena, 601 F. App’x 389, 393-94 (6th

Cir. 2015) (“Once the plaintiff knows he has been hurt and who has

inflicted the injury, the claim accrues.”) (internal quotation

marks omitted) (citing United States v. Kubrick, 444 U.S. 111, 122

(1979)).   Where the operative facts are not in dispute, the Court

determines as a matter of law whether the statute of limitations

has expired.     Highland Park Ass'n of Businesses & Enterprises v.

Abramson, 91 F.3d 143 (Table) (6th Cir. 1996) (citing Hall v.

Musgrave, 517 F.2d 1163, 1164 (6th Cir.1975)).               See also Fox v.

DeSoto, 489 F.3d 227, 232 (6th Cir. 2007).

     McHargue’s complaint affirmatively states that the events

giving rise to the complaint occurred when he was strapped into

the restraint chair on or around May 25, 2018, and charged with

4th degree assault a few days later.              [R. 1 at p. 1].         Thus,

McHargue’s constitutional claims accrued in May 2018.                 However,

McHargue did not file this lawsuit until May 28, 2020, two years
                                       6
     Case: 6:20-cv-00114-JMH Doc #: 4 Filed: 06/05/20 Page: 7 of 8 - Page ID#: 23



after the events occurred and one year after the expiration of the

statute of limitations.             Ky. Rev. Stat. § 413.140(1)(a).           Thus,

his claims are untimely and will be dismissed.

        McHargue’s only remaining claims are his state law tort claims

of     outrageous        conduct,    intentional      infliction    of   emotional

distress, and negligence. However, where a federal court exercises

jurisdiction over state law claims pursuant to 28 U.S.C. § 1367(c)

solely by virtue of supplemental jurisdiction and the federal

claims have been dismissed prior to trial, the court will generally

decline        to        retain     jurisdiction      over   the      state     law

claims.      Landefeld v. Marion Gen. Hosp., Inc., 994 F.2d 1178, 1182

(6th Cir. 1993).           In deciding whether to proceed, a district court

considers the interests of judicial economy and the avoidance of

multiplicity of litigation and balances those interests against

needlessly deciding state law issues.                  Orton v. Johnny’s Lunch

Franchise, LLC, 668 F.3d 843, 850 (6th Cir. 2012); Carlsbad Tech.,

Inc. v. HIF Bio, Inc., 556 U.S. 635, 639 (2009).                   Given the early

stage of the proceedings in this case, the Court finds that

consideration of the relevant factors weighs against the continued

exercise of supplemental jurisdiction. See 28 U.S.C. § 1367(c)(3);

Musson Theatrical, Inc. v. Fed. Exp. Corp., 89 F.3d 1244, 1255

(6th Cir. 1996) (“After a 12(b)(6) dismissal, there is a strong

presumption         in    favor     of   dismissing    supplemental      claims.”).
                                            7
  Case: 6:20-cv-00114-JMH Doc #: 4 Filed: 06/05/20 Page: 8 of 8 - Page ID#: 24



Therefore, McHargue’s state law claims will be dismissed without

prejudice.

     Accordingly, the Court hereby ORDERS as follows:

     1.      McHargue’s payment of the filing and administrative fees

             is WAIVED;

     2.      To the extent that the McHargue’s complaint [R. 1]

             alleges   federal    law       claims   against   the   Defendants

             pursuant to 42 U.S.C. § 1983, these claims are DISMISSED

             WITH PREJUDICE;

     3.      McHargue’s remaining state law claims are                DISMISSED

             WITHOUT PREJUDICE;

     4.      Any pending requests for relief are DENIED AS MOOT;

     5.      JUDGMENT shall be entered contemporaneously with this

             Order; and

     6.      This action is STRICKEN from the Court’s docket.

     This 5th day of June, 2020.




                                        8
